70 So. 3d 615 (2011)
Harry James PARAMORE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-0447.
District Court of Appeal of Florida, First District.
May 4, 2011.
William Mallory Kent of the Law Office of William Mallory Kent, Jacksonville, for Petitioner.
Pamela Jo Bondi, Attorney General, and Edward C. Hill, Jr., Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
We are satisfied in light of the recent order directing the state to respond to the petitioner's motion for postconviction relief that the circuit court is taking appropriate measures to dispose of that motion. Accordingly, the petition for writ of mandamus is denied. See Munn v. Florida Parole Commn., 807 So. 2d 733 (Fla. 1st DCA 2002). Nonetheless, as we did in Munn, we encourage the circuit court to expeditiously rule on the motion pending before it.
DAVIS, VAN NORTWICK, and CLARK, JJ., concur.